Case 1:19-cv-00434-TFM-B Document 3-2 Filed 08/02/19 Page 1 of 2                        PageID #: 38




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

INCHCAPE SHIPPING SERVICES, INC.,

Plaintiff

v.                                                             Case No.: 1:19-cv-00434-TFM-B

M/Y BRAMBLE, its engines,                                      FRCP 9(h)
tackle and appurtenances, In Rem, and                          In Admiralty
BRAMBLE HISTORICAL
EPIC COMPANIES, LLC,
In Personam,

Defendants.

                     ORDER APPOINTING SUBSTITUTE CUSTODIAN

       Upon careful consideration, the Motion for Appointment of Substitute Custodian and

Declaration filed by Plaintiff, Inchcape Shipping Services (“Plaintiff”) (Doc. 3), is GRANTED.

       ORDERED that Global Maritime is hereby appointed the custodian of said Vessel to retain

the same in its custody for possession and safekeeping for the aforementioned compensation until

further Order of the Court; and it is further

       ORDERED that the United States Marshal for the Southern District of Alabama shall

surrender the possession of the M/Y BRAMBLE to the substitute custodian named herein upon

executing the warrant in this action and that, upon such surrender, the United States Marshal shall

be discharged from his duties and responsibilities for the safekeeping of the Vessel; and it is further

       ORDERED that Global Maritime Security (“Global Maritime”), in consideration of the

United States Marshal's consent to the substitution of custody, shall indemnify, hold harmless, and

release the United States Marshal, the United States of America, their agents, servants, employees,

and all others for whom they are responsible, from any and all liability and responsibility arising

out of the care and custody of the M/Y BRAMBLE, her engines, tackle, appurtenances,
Case 1:19-cv-00434-TFM-B Document 3-2 Filed 08/02/19 Page 2 of 2                    PageID #: 39




furnishings, etc. from the date of the transfer of possession of said vessel, her engines, tackle,

appurtenances, furnishings, etc.; and it is further

         ORDERED that Global Maritime, as substitute custodian of the M/Y BRAMBLE, shall

defend the United States of America, the United States Marshal, their agents, servants, employees,

and all others for whom they are responsible, against all claims and actions arising out of said

substitute custody and, further, shall indemnify and hold harmless and be responsible to pay and

satisfy all claims and judgments that might arise out of said substitute custody and shall be

responsible and indemnify and hold harmless the United States of America, the United States

Marshal, their agents, servants, employees, and all others for whom they are responsible, for all

attorneys' fees, costs, expenses and disbursements incurred in defending against such claims or

actions arising out of said substitute custody; and it is further

         ORDERED that all United States Marshal’s costs be paid prior to release of said vessel;

and it is further

         ORDERED that the substitute custodian must acknowledge receipt of the Vessel and the

United States Marshal must attest to the date and time of release on a certified copy thereof; and

it is further

         ORDERED that Plaintiff’s counsel shall serve the owner of the Vessel with a copy of this

order.




         Done at Mobile, Alabama, this __ day of ___________, 2019




                                               UNITED STATES DISTRICT JUDGE



                                                   2
